 


110 HR 186 IH: Arkansas Valley Conduit Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 186 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the construction of the Arkansas Valley Conduit in the State of Colorado, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Arkansas Valley Conduit Act. 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)Public Law 87–590 (76 Stat. 389) authorized the Fryingpan-Arkansas project, including construction of the Arkansas Valley Conduit, a pipeline extending from Pueblo Reservoir, Pueblo, Colorado to Lamar, Colorado; 
(2)the Arkansas Valley Conduit was never built, partly because of the inability of local communities to pay 100 percent of the costs of construction of the Arkansas Valley Conduit; 
(3)in furtherance of the goals and authorization of the Fryingpan-Arkansas project, it is necessary to provide separate authorization for the construction of the Arkansas Valley Conduit; 
(4)the construction of the Arkansas Valley Conduit is necessary for the continued viability of southeast Colorado; and 
(5)the Arkansas Valley Conduit would provide the communities of southeast Colorado with safe, clean, and affordable water. 
(b)PurposesThe purposes of this Act are— 
(1)to ensure a safe and adequate water supply for the beneficiaries identified in Public Law 87–590 (76 Stat. 389) and related authorizing documents and subsequent studies; and 
(2)to establish a cost-sharing requirement for the construction of the Arkansas Valley Conduit. 
3.Arkansas Valley Conduit, Colorado 
(a)In generalThe Secretary of the Interior (referred to in this Act as the Secretary) shall plan, design, and construct a water delivery pipeline, and branch lines as needed, from a location in the vicinity (as determined by the Secretary) of Pueblo Reservoir, Pueblo, Colorado to a location in the vicinity (as determined by the Secretary) of Lamar, Colorado, to be known as the Arkansas Valley Conduit, without regard to the cost-ceiling for the Fryingpan Arkansas Project established under section 7 of Public Law 87–590 (76 Stat. 393). 
(b)Lead non-Federal entity 
(1)DesignationThe Southeastern Colorado Water Conservancy District, or a designee of the Southeastern Colorado Water Conservancy District that is recognized under State law as an entity that has taxing authority, shall be the lead non-Federal entity for the Arkansas Valley Conduit. 
(2)DutiesThe lead non-Federal entity shall— 
(A)act as the official agent of the Arkansas Valley Conduit; 
(B)pay— 
(i)the non-Federal share of any increased costs required under subsection (e)(2)(C); and 
(ii)the non-Federal share of construction costs under subsection (e)(2); and 
(C)pay costs relating to, and perform, the operations, maintenance, and replacement of the Arkansas Valley Conduit. 
(c)CooperationTo the maximum extent practicable during the planning, design, and construction of the Arkansas Valley Conduit, the Secretary shall collaborate and cooperate with the United States Army Corps of Engineers, other Federal agencies, and non-Federal entities. 
(d)Cost estimate 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in cooperation with the lead non-Federal entity, shall prepare an estimate of the total costs of constructing the Arkansas Valley Conduit. 
(2)Actual costsIf the actual costs of construction exceed the estimated costs, the difference between the actual costs and the estimated costs shall be apportioned in accordance with subsection (e)(2)(C). 
(3)Agreement on estimate and designThe estimate prepared under paragraph (1), and the final design for the Arkansas Valley Conduit, shall be— 
(A)subject to the agreement of the Secretary and the lead non-Federal entity; 
(B)developed in cooperation with the lead non-Federal entity; and 
(C)consistent with commonly accepted engineering practices. 
(e)Cost-sharing requirement 
(1)Federal share 
(A)In generalThe Federal share of the total costs of the planning, design, and construction of the Arkansas Valley Conduit shall be 80 percent. 
(B)Increased costsThe Federal share of any increased costs that are a result of fundamental design changes conducted at the request of any person other than the lead non-Federal entity shall be 100 percent. 
(2)Non-federal share 
(A)Non-federal shareThe non-Federal share of the total costs of the planning, design, and construction of the Arkansas Valley Conduit shall be 20 percent. 
(B)FormUp to 100 percent of the non-Federal share may be in the form of in-kind contributions or tasks that are identified in the cost estimate prepared under subsection (d)(1) as necessary for the planning, design, and construction of the Arkansas Valley Conduit. 
(C)Increased costs 
(i)Fundamental design changesThe lead non-Federal entity shall pay any increased costs that are a result of fundamental design changes conducted at the request of the lead non-Federal entity. 
(ii)Other causesFor any increased costs that are from causes (including increased supply and labor costs and unforseen field changes) other than fundamental design changes referred to in clause (i) and paragraph (1)(B)— 
(I)the Federal share shall be 80 percent; and 
(II)the non-Federal share shall be 20 percent. 
(D)Up-front paymentNot later than 180 days after the date of completion of the cost-estimate under subsection (d), the Secretary and the non-Federal entity may enter into an agreement under which— 
(i)the Secretary pays 100 percent of the non-Federal share on behalf of the non-Federal entity; and 
(ii)the non-Federal entity reimburses the Secretary for the funds paid by the Secretary in accordance with the terms of the agreement. 
(E)TimingExcept as provided in subparagraph (D), the non-Federal share shall be paid in accordance with a schedule established by the Secretary that— 
(i)takes into account the capability of the applicable non-Federal entities to pay; and 
(ii)provides for full payment of the non-Federal share by a date that is not later than 50 years after the date on which the Arkansas Valley Conduit is capable of delivering water. 
(f)Transfer on completionOn completion of the Arkansas Valley Conduit, as certified in an agreement between the Secretary and the lead non-Federal entity, the Secretary shall transfer ownership of the Arkansas Valley Conduit to the lead non-Federal entity. 
(g)Applicable lawExcept as provided in this Act, Public Law 87–590 (76 Stat. 389) and related authorizing documents and subsequent studies shall apply to the planning, design, and construction of the Arkansas Valley Conduit. 
(h)Water rightsNothing in this Act affects any State water law or interstate compact. 
4.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
(b)LimitationAmounts made available under subsection (a) shall not be used for the operation or maintenance of the Arkansas Valley Conduit. 
 
